DETAILED ACTION
This is the first Office action on the merits of Application No. 16/611,221. Claims 1-8 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/6/2019 and 6/2/2020 have been considered by the examiner.

Claim Interpretation
Acknowledgement is made to paragraph [0023] which states the directions are in relations to the vehicle. Furthermore, the claims explicitly state the valve body is installed (e.g. “attachment position” in claim 1, lines 25-26). Thus, the direction of the orientation language (e.g. higher in claim 1, line 24 and upward/downward in claim 5, line 3) is understood.	

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious the hydraulic valve unit wherein the main oil passage and a main section of the bypass oil not disclose or fairly suggest these features.
Heubner (US Patent Publication 20160341265) discloses a hydraulic valve unit with valve (42), bypass with one-way valve (44), and clutch (12).
Evans (US Patent 4986383) discloses a brake system with master cylinder (140), slave cylinder (142) configuration and bypass path used for bleed-off (96) configuration.
Iwashita (US Patent Publication 20080078641) discloses a hydraulic valve unit (Figs. 26-31) with master cylinder (70), slave cylinder (321), and bleed hole (328).
Nirasawa (US Patent Publication 20020189252, cited on the IDS dated 6/2/2020) discloses a hydraulic valve unit (Fig. 11) with bypass (104a) and starting clutch (40).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.W. /Examiner, Art Unit 3655                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659